DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/2019 and 06/03/2021 has been considered by the examiner.  
Status of Claims
Acknowledgement is made to applicant's amendment of claims 3-7, 9, and 11-13. Claims 1-13 are pending in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2016/0144664 A1 – of record). 
Regarding claims 1-3, Kimura teaches a pneumatic tire, see abstract. The tire is configured to have: a mounting direction indicator portion indicating a mounting direction of a tire with respect to a vehicle, see [0016]; and a tread pattern in which an outer side and an inner side in a 
The tread pattern comprising a first main groove 3 extending in a tire circumferential direction at a position outward of the tire equatorial plane in the vehicle width direction, a second main groove 4 extending in the tire circumferential direction at a position closer to the tire equatorial plane than the first main groove, a third main groove 5 extending in the tire circumferential direction at a position inward of the tire equatorial plane in the vehicle width direction, and a fourth main groove 6 extending in the tire circumferential direction at a position farther from the tire equatorial plane than the third main groove; and
With respect to the tread contact patch width TW ≈ 158 mm; the first main groove 3 width W1 is (1.5% - 5%)TW ≈ (2.37 mm – 7.9 mm) – (corresponds to G1), the second main groove 4 width W2 is (4% - 8%)TW ≈ (6.32 mm – 12.64 mm) – (corresponds to G2), the third main groove 5 width W3 is (4.5% - 8.5%)TW ≈ (7.11 mm – 13.43 mm) – (corresponds to G3), and the fourth main groove 6 width W4 is (5.5% - 9.5%)TW ≈ (8.69 mm – 15.01 mm) – (corresponds to G4), see Fig. 1 and [0025]; and Taking G2 = 9.1 mm, G4 = 8.69 mm, G1 = 7.9 mm and G3 = 7.11 mm.
G1/G3 ≈ 1.11 which meets the claimed 1.05 ≤ G1/G3 ≤ 1.25; G2/G3 ≈ 1.27 which meets the claimed 1.20 ≤ G2/G3 ≤ 1.40; G4/G3 ≈ 1.22 which meets the claimed 1.05 ≤ G4/G3 ≤ 1.25; and G3<G1<G2; and G3<G1<G4; 
Regarding claims 4-5, Kimura teaches a width Wb of an outer land portion 10 between the first main groove and the second main groove = (7% - 17%)TW; a width Wc of a central land portion 11 between the second main groove and the third main groove = (5% - 15%)TW, see [0054]. And guidance provided by Fig. 1 depicts  a width Wd of an inner land portion between the third main groove and the fourth main groove, is substantially the same as if not intermediate of widths Wb and Wc.
Thus, for values of Wb = 10%TW, Wd = 9.8%TW, Wc = 9.6%TW gives 15.8 mm, 15.48 mm, 15.16 mm, where a ratio of a maximum width to a minimum width would be 1.04, which meets the claimed less than or equal to 1.05; and at least one of the widths is different from the other widths.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2016/0144664 A1 – of record), as applied to claim 1 above, and further in view of Ogawara et al. (JP 2010-254049A).
Regarding claims 6-7, while Kimura discloses a longitudinal thin groove 35 – (corresponds to a second narrow groove) which is disposed on land section 13, is suitable for enhancing drainage capability while maintaining high circumferential rigidity in the land portion thereof; it does not provide a size of the groove nor does it disclose a groove width Gr of the 
Ogawara discloses a pneumatic tire that achieves both steering stability on ice and on a dry road surface, see [0001], [0018]-[0021]. The tire being configured to have circumferentially extending narrow groove 13 – (corresponds to a first narrow groove) having a groove width of 1.5 mm or less, see [0018]. Thus it is considered that for Gs and Gr widths of 1.5 mm; Gs/G3 and Gr/G3 = 0.21 which meets the claimed 0.10 ≤ Gs/G3 ≤ 0.30 and 0.10 ≤ Gr/G3 ≤ 0.30.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Kimura in the claimed manner as taught by Ogawara to provide the tire with the aforementioned benefits.  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the second narrow groove according to the claimed ratio, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Regarding claims 9-10, modified Kimura discloses a third lug groove 34 – (corresponds to a first lug groove) having a first end opening to the longitudinal thin groove 35 – (corresponds to a second narrow groove) and at a second end opening to the fourth main groove, see Fig. 1; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the third lug groove according to the claimed ratio, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Moreover, one would have been motivated to do so for the purposes of modified Kimura. That is, modified Kimura discloses the use of the third lug groove 34 – (corresponds to a first lug groove) is suitable for screening water from the longitudinal groove 35 to the fourth main groove 34.
 Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the third land section 11 in an offset manner with respect to the equatorial plane of the tire since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Moreover, one would have been motivated to do so for the purposes of modified Kimura. That is, modified Kimura discloses the width Wc is in a range of (5%-15%)TW and this is suitable for securing the axial lengths of the outer/sipe portions of the tread pattern.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2016/0144664 A1 – of record), as applied to claim 1 above, and further in view of Watanabe.
Regarding claims 11-12, modified Kimura does not explicitly disclose the use of second, third and fourth lug grooves in the claimed manner.
Watanabe discloses a tire and tread pattern suitable for improving noise performance while achieving a high level of both steering stability performance on dry road surfaces and steering stability performance on wet road surfaces, see [0002]. The tread pattern is configured to use second, third and fourth lug grooves in the claimed manner.
[AltContent: textbox (Fourth lug groove)][AltContent: arrow][AltContent: textbox (Second lug groove)][AltContent: arrow][AltContent: textbox (Third lug groove)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Kimura in the claimed manner as taught by Watanabe to provide the tire with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749